DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive. With regards to the rejection of claim 1 under 35 USC § 103, applicant argues that the reversal of Sunahara’s sidewalls and leg portions is non-obvious and would render the device non-functional. However, examiner maintains that In re Gazda supports a reversal of two parts that does not affect the mechanical functioning of the device. Even with the leg portions moved to the interior of the sidewalls, one of ordinary skill the art would recognize that the support member handle (43 Figure 3) is provided to the user for manipulating the leg portions. This handle can be preserved with only minor modifications to the handle base (8 Figure 1) and support member (34 Figure 9), and without modifying the supported portion (30 Figure 9). Applicant further argues that the instant device is distinguished over Sunahara by its intended use and advantages in certain applications. However, Sunahara includes or makes obvious each element of the amended claims 1-4 as presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunahara (US-7827736-B2) alone.

With regards to claim 1, Sunahara discloses an outer handle device (6 Figure 4) for a vehicle door (4 Figure 4), comprising: 
an outer handle (12 Figure 3) that has a supported portion (30 Figure 9) on one end part in a longitudinal direction of the outer handle and extends lengthwise in a vehicle fore-and-aft direction (the longitudinal direction of the outer handle and the vehicle fore-and-aft direction are both left-to-right in Figures 1-4 and 7-12), 
a support member (34 Figures 5, 6) that has a pair of leg portions (44 Figure 9) sandwiching the supported portion from opposite sides (the section view of Figure 9 shows the legs 44 [best seen Figure 6] positioned outside of the supported portion 30 of the outer handle), and 
a base (8 Figure 1) that has a pair of support side walls (54 Figure 1) and is mounted inside an outer panel of a door (Figure 4), 
the supported portion (30 Figure 9) being pivotably supported (Col 3 Line 28) on the support member (34 Figure 11) attached to the base by the leg portions (44 Figure 11) s (via the engaging holes 56 of the support member and engaging protrusions 60 of the support side walls, Figure 11), wherein 
a restriction device (includes sections 38, 36, 40, 42, Figure 6 of the support member and interposing part 28, Figure 9 of the supported portion) is provided between the supported portion (30 Figure 9) of the outer handle and the support member (34 Figure 9), the restriction device restricting displacement of the support member toward a side on which engagement of the support member with the base is released at least when pulling the outer handle (Figure 9 shows that the connecting frame 38 of the restriction device engages with the base 8 to restrict the support member from being displaced to the right, as could otherwise occur when pulling the outer handle [Col 4 Line 54-60]).
Sunahara does not disclose that the pair of support side walls sandwich the pair of leg portions from opposite sides. Instead the pair of leg portions (44 Figure 9) sandwich the pair of support side walls (54 Figure 1).
However, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), held that the mere reversal of parts involves only ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to invert the sidewall and leg portion components of Sunahara so that the body of the supporting member is contained within the base. One would have been motivated to make the modification to better protect the supporting member from impacting components outside of the handle device. 

With regards to claim 2, Sunahara teaches the outer handle device for a vehicle door according to claim 1, 
(includes sections 38, 36, 40, 42, Figure 6 of the support member and interposing part 28, Figure 9 of the supported portion) is formed from restricting projection parts (42 Figures 5, 6) that are projectingly provided respectively on the pair of leg portions (44 Figure 6) of the support member (34 Figure 6) and an interposing part (28 Figure 9) that is provided on the supported portion (30 Figure 9) so as to be present between the pair of restricting projection parts (Figures 6 and 7 show that the interposing part 28 fits between the restricting projection parts 42) when the outer handle is pulled (Figure 9 shows that the interposing part 28 fits between the restricting projection parts 42 once assembled, including when the outer handle is pulled).

With regards to claim 3, Sunahara teaches the outer handle device for a vehicle door according to Claim 1, 
wherein the restriction device (includes sections 38, 36, 40, 42, Figure 6 of the support member and interposing part 28, Figure 9 of the supported portion) restricts displacement of the support member (34 Figure 6) toward the side on which engagement of the support member with the base is released at least when pulling the outer handle (Figure 9 shows that the connecting frame 38 of the restriction device engages with the base 8 to restrict the support member from being displaced to the right, as could otherwise occur when pulling the outer handle [Col 4 Line 54-60]) in a direction (up and counter-clockwise, Figure 9) away from the vehicle door .

he outer handle device for a vehicle door according to Claim 1, 
wherein the restriction device (includes sections 38, 36, 40, 42, Figure 6 of the support member and interposing part 28, Figure 9 of the supported portion) includes an interposing part (28 Figure 9) provided with and projecting from the supported portion (30 Figure 9) at the one end part of the outer handle (12 Figure 3) and restricting projecting parts (42 Figures 5, 6) provided with the pair of leg portions (44 Figure 6) of the support member (34 Figure 6), the restricting parts are structured to engage the interposing part when the outer handle is pulled (Figure 9 shows that the interposing part 28 fits between the restricting projection parts 42 once assembled, including when the outer handle is pulled).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675